DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 11-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US3361160 (“Alper”).
Regarding claim 1, Alper discloses a propane tank configured to control gas flow through a passageway (76) defined in a flow limiting device (66), the propane tank comprising: a tank (“gas cylinder”; see specification col. 1, lines 23-25) sized and configured to hold the propane gas therein (since the gas cylinder is capable of holding gas/oxygen at 3000 psi, the tank is capable of holding propane/propane gas); and a valve assembly (see assembly of fig. 2) coupled to the tank and configured to be coupled to the flow limiting device, the valve assembly including a valve body (12) coupled to the tank, the valve body including a valve passageway (16) with a valve seat (20) at one end of the valve passageway; a plug  (defined mainly by 36 and 38) with one end portion (38) positionable against the valve seat, the one end portion of the plug extending with a tapered portion (38), the tapered portion extendable into the valve passageway (see position of fig. 2) adjacent the valve seat; and a handle (defined mainly by 42 and 62) operatively coupled to the plug such that the handle is moveable to move the plug between a closed plug position (where seal 38 engages valve seat 20) and an open plug position (where seal 38 is displaced from valve seat 20); wherein, upon the plug being in the closed plug position, the plug is engaged with the valve seat with the tapered portion of the plug extending into the valve passageway (see specification col. 2, lines 21-24); and wherein, upon the plug being initially moved from the closed position to the open position, the tapered portion of the plug is sized and configured to initially minimize the gas flow from the valve passageway and through the flow limiting device such that movement of the tapered portion from the closed plug position initially forms a gap between a tapered surface of the tapered portion and an internal surface of the valve passageway (see opened position of fig. 2).
With regards recitations directed to the fluid being handled (i.e., “propane” or “propane gas”), “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 4, Alper discloses the valve passageway (16) extends longitudinally to define a valve passageway axis (rotational axis of stem 42), the valve passageway axis extending through the plug (36, 38) and the handle (42, 62).
Regarding claim 5, Alper discloses the handle (42, 62) being configured to rotate to linearly move the plug (36, 38), the handle rotating about a handle axis (rotational axis of stem 42).
Regarding claim 6, Alper discloses the valve passageway (16) extends longitudinally to define a valve passageway axis (center longitudinal axis of passage 16), the valve passageway axis extending through the plug (36, 38) and the handle (42, 62), the valve passageway axis extending coaxial with the handle axis (see fig. 2).
Regarding claim 7, Alper discloses the tapered portion (38) extends with a conical configuration (“metering needle” 40 is tapered to be conical).
Regarding claim 8, Alper discloses the tapered portion (38) of the plug (36, 38) extends with a first surface (planar surface at downstream end of needle 40) and a second surface (semi-spherical upstream end surface of needle 40) with a tapered surface (conical surface of needle 40) extending between the first and second surfaces.
Regarding claim 9, Alper discloses upon the plug (36, 38) being in the closed plug position (position where seal contacts valve seat 20), the first surface (planar surface at downstream end of needle 40) directly engages an end surface (top surface, relative to the orientation of fig. 2) of the valve seat (20).
Regarding claim 11, Alper discloses the tapered portion (38) of the plug (36, 38) is sized and configured to maintain the gas flow below a predetermined flow rate (metering needle 40 allows for predetermined control of flow) upon the plug initially being moved to the opened plug position (see position of fig. 2).
Regarding claim 12, Alper discloses the tapered portion (38) extends to define a curved surface (conical needle 40).
Regarding claim 13, Alper discloses a propane tank valve configured to couple to a tank (“gas cylinder”; see specification col. 1, lines 23-25) and control gas through a passageway (76) defined in a flow limiting device (66), the propane tank valve comprising: a valve assembly (valve assembly of fig. 2) coupled to the tank and configured to be coupled to the flow limiting device, the valve assembly including a valve body (12) coupled to the tank, the valve body including a valve passageway (16) with a valve seat (20) at one end of the valve passageway; a plug (36, 38) with one end portion (bottom end portion, relative to the orientation of fig. 2) positionable against the valve seat, the one end portion of the plug extending with a tapered portion (38), the tapered portion extendable into the valve passageway adjacent the valve seat; and a handle (42, 62) operatively coupled to the plug such that the handle is moveable to move the plug between a closed plug position (position where seal 38 abuts seat 20) and an open plug position (see position of fig. 2); wherein, upon the plug being in the closed plug position, the plug is engaged with the valve seat with the tapered portion of the plug extending into the valve passageway; and wherein, upon the plug being initially moved from the closed position to the open position, the tapered portion of the plug is sized and configured to initially minimize the gas flow from the valve passageway and through the flow limiting device such that movement of the tapered portion from the closed plug position initially forms a gap between a tapered surface of the tapered portion and an internal surface of the valve passageway (see specification col. 2, lines 21-24, and fig. 2).
With regards recitations directed to the fluid being handled (i.e., “propane”), “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 14, Alper discloses the tapered portion (38) extends with a conical configuration (“metering needle” 40 is tapered to be conical).
Regarding claim 15, Alper discloses the tapered portion (38) of the plug (36, 38) extends with a first surface (planar surface at downstream end of needle 40) and a second surface (semi-spherical upstream end surface of needle 40) with the tapered surface (conical surface of needle 40) extending between the first and second surfaces.
Regarding claim 16, Alper discloses upon the plug (36, 38) being in the closed plug position (position where seal 38 abuts seat 20), the first surface (planar surface at downstream end of needle 40) directly engages an end surface (top surface, relative to the orientation of fig. 2) of the valve seat (20).
Regarding claim 18, Alper discloses the tapered portion (38) of the plug (36, 38) is sized and configured to maintain the gas flow below a predetermined flow rate (metering needle 40 allows for predetermined control of flow) upon the plug initially being moved to the opened plug position (position of fig. 2).
Regarding claim 19, Alper discloses the tapered portion (38) extends to define a curved surface (conical needle 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6595486 (“Chen”) in view of Alper.
Regarding claim 1, Chen discloses a propane tank configured to control gas flow through a passageway defined in a flow limiting device (consumer of “products” such as “butane, propane, refrigerant gas, or any number of other types of industrial gases”), the propane tank comprising: a tank (C) sized and configured to hold the propane gas therein; and a valve assembly (10) coupled to the tank and configured to be coupled (via threaded nipple 52) to the flow limiting device, the valve assembly including a valve body (12) coupled to the tank, the valve body including a valve passageway (20) with a valve seat (22) at one end of the valve passageway; a plug (40, 46, 48) with one end portion (46) positionable against the valve seat (22); and a handle (30) operatively coupled to the plug such that the handle is moveable to move the plug between a closed plug position (see closed position of fig. 4) and an open plug position (see open position of fig. 3).
However, Chen does not disclose the one end portion of the plug extending with a tapered portion, the tapered portion extendable into the valve passageway adjacent the valve seat; wherein, upon the plug being in the closed plug position, the plug is engaged with the valve seat with the tapered portion of the plug extending into the valve passageway; and wherein, upon the plug being initially moved from the closed position to the open position, the tapered portion of the plug is sized and configured to initially minimize the gas flow from the valve passageway and through the flow limiting device such that movement of the tapered portion from the closed plug position initially forms a gap between a tapered surface of the tapered portion and an internal surface of the valve passageway.
Alper teaches a plug (36, 38) having one end portion (38) extending with a tapered portion (40), the tapered portion extendable into a valve passageway (16) adjacent a valve seat (20); wherein, upon the plug being in a closed plug position (position where seal 38 abuts seat 20), the plug is engaged with the valve seat with the tapered portion of the plug extending into the valve passageway; and wherein, upon the plug being initially moved from the closed position to an open position (see position of fig. 2), the tapered portion of the plug is sized and configured to initially minimize the gas flow from the valve passageway and through the flow limiting device such that movement of the tapered portion from the closed plug position initially forms a gap between a tapered surface of the tapered portion and an internal surface of the valve passageway (tapered portion 40 is a “needle valve”; see specification col. 2, lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by configuring the one end portion of the plug extending with a tapered portion, the tapered portion extendable into the valve passageway such that when the plug is initially moved from the closed position to the open position, the tapered portion of the plug is sized and configured to initially minimize the gas flow from the valve passageway and through the flow limiting device such that movement of the tapered portion from the closed plug position initially forms a gap between a tapered surface of the tapered portion and an internal surface of the valve passageway, as taught by Alper, so as to better regulate flow discharging from the valve assembly..
Regarding claim 2, Chen discloses the handle (30) comprises a handle stem (32) with external threads (33) thereon.
Regarding claim 3, Chen discloses the handle stem (32) engages internal threads of an insert (26), the insert at least partially positioned within the valve body (12).
Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, as applied to claims 1 and 13 above, in view of US4047695 (“Cleveland”).
Regarding claims 10 and 17, Alper discloses the invention as claimed except upon the plug being in the closed plug position, a surface of the tapered portion engages an internal surface defining the valve passageway.
Cleveland teaches (see fig. 2) a plug (24) having one end portion (portion defined at least partially by 52 and 50) of extending with a tapered portion (52), wherein upon the plug being in the closed plug position (position where surfaces 50 and 52 engage, respectively, seating surfaces 54 and 58), a surface (52) of the tapered portion engages an internal surface (58) defining a valve passageway (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alper by configuring the valve passageway to have an internal surface which is engaged by the surface of the tapered portion, as taught by Cleveland, so as to better seal the valve in the closed position.
Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6895952 (“Bachelder”) in view of US10738894 (“Oike”).
Regarding claim 20, Bachelder discloses controlling gas flow through a flow limiting device (40) by a method comprising: maintaining propane gas within a propane tank (12) with a plug (18) positioned in a closed plug position (handwheel 20 is turned to close shutoff valve 18) so as to block a valve passageway (passageway extending from tank 12 to valve 18) defined in a valve body (body of valve 14) coupled to the propane tank; and turning a handle (20) of the propane tank such that rotation of the handle moves the plug from the closed plug position to an open plug position (allowing flow from tank to discharge through passage 68) to facilitate gas flow through the flow limiting device (40) to initially prevent tripping a blocking component of the flow limiting device (flow limiting device 40 closes upon excessive flow therethrough).
Bachelder does not disclose the plug, in the closed plug position, including a tapered portion extending into the valve passageway; and the plug moves linearly from the closed plug position to the open plug position such that the tapered portion initially moves in the valve passageway to provide a gap between a tapered surface of the tapered portion and an internal surface of the valve passageway to facilitate gas flow through the gap.
Oike teaches (see fig. 4) a plug (32), in a closed plug position (position of fig. 3), including a tapered portion (32e) extending into a valve passageway (passageway extending through seat ring 25); and the plug moving linearly from the closed plug position (position of fig. 3) to an open plug position (see position of fig. 2) such that the tapered portion initially moves in the valve passageway to provide a gap (see gap between surfaces 32e and 26b in fig. 4) between a tapered surface (32e) of the tapered portion and an internal surface (26b) of the valve passageway to facilitate gas flow through the gap, the tapered portion being complimentary to the internal surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachelder by configuring the plug to move linearly upon turning of the handle and to include a tapered surface which engages a complimentary tapered internal surface of the valve passageway, as taught by Oike, to allow for more refined control of fluid flow during opening of the valve.
Regarding claim 21, the combination of Bachelder and Oike discloses the turning the handle (Bachelder, 20) comprises gradually increasing the gas flow through the gap (Oike, see gap between surfaces 32e and 26b) due to the gap becoming larger with movement of the tapered surface (Oike, 32e) relative to the inner surface (Oike, 26b) of the valve passageway (Bachelder, passage extending from tank 12 through valve 14).
Regarding claim 22, the combination of Bachelder and Oike discloses the turning the handle (Bachelder, 20) comprises moving the tapered portion (Oike, 32e) completely from the valve passageway (Oike, see by example position of fig. 2).
Regarding claim 23, the combination of Bachelder and Oike discloses the turning the handle (Bachelder, 20) comprises moving the tapered portion (Oike, 32e) from the valve passageway (Bachelder, passage extending from tank 12 through valve 14) such that the tapered portion extends at least partially with a conical configuration (see fig. 4).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper in view of Bachelder.
Regarding claim 24, Alper discloses a propane tank for controlling delivery of propane gas therefrom, comprising: a tank (“gas cylinder”; see specification col. 1, lines 23-25) sized and configured to hold the propane gas therein (since the gas cylinder is capable of holding gas/oxygen at 3000 psi, the tank is capable of holding propane/propane gas); a valve body (12) coupled to the tank, the valve body including a valve passageway (16) with a valve seat (20) at one end of the valve passageway; a plug (36, 38) with one end portion (38) positionable against the valve seat, the one end portion of the plug extending with a tapered surface (40) extending into the valve passageway adjacent the one end thereof; a handle (42, 62) operatively coupled to the plug such that the handle is moveable to move the plug between a closed plug position (position where seal 38 contacts seat 20) and an open plug position (position of fig. 2); a flow limiting device (66) coupled to the valve body, the flow limiting device including a flow limiting device passageway (76) defined therein, the flow limiting device passageway configured to communicate with the valve passageway upon the plug being in the plug open position; wherein, upon the plug being in the closed plug position, the tapered surface of the plug is sized and configured to extend into the valve passageway adjacent the one end of the valve passageway; and wherein, upon the plug being initially moved from the closed position to the open position, the tapered surface of the plug is sized and configured to initially maintain the gas flow below the predetermined flow rate (see specification col. 2, lines 21-24).
Alper does not disclose the flow limiting device being sized and configured to control gas flow from the tank with a blocking component that is moveable to a blocking position upon the gas flow moving through the flow limiting device passageway above a predetermined flow rate, wherein the tapered surface of the plug is sized and configured to initially maintain the gas flow below the predetermined flow rate so as to substantially prevent the blocking component from being moved to the blocking position.
Bachelder teaches a propane valve (14) connected to a flow limiting device (40) which is sized and configured to control gas flow from a tank (12) with a blocking component (86) that is moveable to a blocking position (upon excess flow, blocking component 86 closes the outlet; see specification col. 5, lines 48-54) upon the gas flow moving through the flow limiting device passageway above a predetermined flow rate, wherein when the gas flow is below a predetermined flow rate the blocking component is prevented from being moved to the blocking position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alper by configuring the valve body to be connected to a flow limiting device which is sized and configured to control gas flow from the tank with a blocking component that is moveable to a blocking position upon the gas flow moving through the flow limiting device passageway above a predetermined flow rate, as taught by Bachelder, to prevent discharge of gas upon disconnection of a hose or tube from the valve body.
With regards recitations directed to the fluid being handled (i.e., “propane” or “propane gas”), “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US5370357 discloses a valve plug having multiple tapered surfaces engaging, respective, complimentary valve seat surfaces.  US7708028 and US2692750 disclose a valve plug with a tapered end portion extending from a planar sealing surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753